Citation Nr: 9910348	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependent's Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35 (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  He died in March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The cause of the veteran's death in March 1979 was acute 
bronchopneumonia due to poorly differentiated 
adenocarcinomatosis, probably arising from a scar in the left 
lung.  Extreme emaciation was a significant condition 
contributing to the veteran's death.  

2.  The veteran was not service-connected for any disability 
at the time of death.


CONCLUSION OF LAW

The veteran's acute bronchopneumonia due to poorly 
differentiated adenocarcinomatosis was not incurred in or 
aggravated by service, nor may service incurrence of 
bronchopneumonia or adenocarcinomatosis be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of death was previously 
denied in an April 1979 rating decision.  The appellant was 
informed and did not appeal.  Since that determination, she 
has advanced a new theory of entitlement and the veteran's 
service records were associated with the claims file.  The 
new theory of entitlement is a new claim and the service 
records, in this case are new and material evidence.  
38 C.F.R. § 3.156 (c)(1998).  Either event requires de novo 
review.  This was correctly accomplished by the RO and the 
Board shall proceed.  McCartt v. West, 12 Vet. App. 164 
(1999).

The appellant, the veteran's surviving spouse, contends that 
his exposure to Agent Orange while in Vietnam caused the 
cancer from which the veteran died.  It is the decision of 
the Board that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  The 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  There is a presumptive disease (if he 
had been in Vietnam) and the assertion that there was Vietnam 
service required development.  All relevant facts have been 
properly developed.  VA has completed its duty to assist the 
appellant in the development of her claim.  See 38 U.S.C.A. 
§ 5107(a).  She has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's child, spouse or 
surviving spouse if the veteran was discharged under other 
than dishonorable conditions and has a permanent total 
service-connected disability; or a permanent total service-
connected disability was in existence at the time of the 
veteran's death; or the veteran died as a result of a 
service-connected disability.  

The death certificate showed that the veteran died in March 
1979.  The cause of death was listed as acute 
bronchopneumonia and poorly differentiated 
adenocarcinomatosis probably arising from a scar in the left 
lung.  Extreme emaciation was listed as a significant 
condition contributing to death.  There was an autopsy; the 
autopsy findings were considered in determining the cause of 
death.  

The appellant contends that his exposure to Agent Orange 
while in Vietnam caused the fatal disease process.  

At the time of the veteran's death he was not service-
connected for any disability.   The veteran's service 
personnel records showed that he was in Korea from August 
1955 to September 1966 and in France from October 1966 to 
March 1967.  A response from the National Personnel Records 
Center (NPRC) indicated that the record did not show Vietnam 
service.  His DD 214 showed that his foreign service was in 
Europe.  

It is not claimed or otherwise established that the veteran 
had carcinoma during service or within one year of separation 
from service.  Therefore, the remaining issue is whether the 
veteran developed a presumptive disability due to exposure to 
Agent Orange.

The veteran was first diagnosed with pulmonary tuberculosis 
and bronchogenic carcinoma eleven years after he left active 
service.  VA doctor's statement, dated June 1978, indicated 
that the veteran complained of a cold and cough for two 
months and weight loss of 30 pounds.  X-rays revealed 
cavitation of the left upper lung.  The diagnosis was 
pulmonary tuberculosis.  In August 1978 X-rays revealed 
carcinoma of the lung.  VA doctor's statement of September 
1978 provided a diagnosis of bronchogenic carcinoma with 
paralysis of the right vocal chord.  

While cancers of the respiratory system may be considered to 
be related to Agent Orange exposure in certain cases, the 
evidence does not show that the veteran was exposed to 
herbicides in Vietnam.  The veteran's service personnel 
records show that he was not in Vietnam.  Therefore, the 
veteran does not have a presumption of exposure to any 
herbicide.  McCartt v. West, 12 Vet. App. 164 (1999).

Service connection for the veteran's cause of death is denied 
since the preponderance of the evidence shows that the 
veteran's death was not related to service.  The fatal 
disease process was not manifest during service or within one 
year of separation; and the disorder is not otherwise related 
to service.  The allegation of Vietnam service is unsupported 
and the parties are not entitled to a presumption of exposure 
to a herbicide.  Eligibility to Dependent's Education 
Assistance is denied as the evidence does not show that the 
veteran died as a result of a service-connected disability, 
nor was there a service-connected permanent and total 
disability at the time of death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  Entitlement to Dependents' Educational Assistance 
under 38 USC Chapter 35 is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

